 


 

 

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 2nd day of April, 2012 (the “Effective Date”), by and between Emmaus Life
Sciences, Inc., a Delaware corporation (the “Company”), and Peter B. Ludlum, an
individual (the “Executive”). Company or Executive are sometimes referred to
herein as “party” or collectively “parties”.

RECITALS

WHEREAS, the Company and Executive have decided to enter into an employment
relationship for Executive to serve as Chief Financial Officer of the Company;

WHEREAS, by unanimous consent of its Board of Directors, the Company named
Executive to serve as Executive Vice President and Chief Financial Officer and
to manage the financial affairs, financial reporting to regulators such as SEC,
internal audit, external auditor relationships, treasury, liquidity, and capital
raising functions and day-to-day management of the finances and financial
department of the Company;

WHEREAS, Executive is willing to continue to be employed by the Company and
provide services to the Company under the terms and conditions stated herein, as
of the Effective Date; and

WHEREAS, the Company and Executive now mutually desire to enter into this
Agreement as approved by the Board of Directors.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

1. Employment and Duties

1.1 Employment. The Company hereby employs Executive as the Executive Vice
President and Chief Financial Officer (“CFO”) of the Company and Executive
hereby accepts such employment as of the Effective Date pursuant to the terms,
covenants and conditions set forth herein. Executive shall report directly to
the Chief Executive Officer.

1.2 Duties. Executive shall have the overall responsibility as CFO to manage the
financial affairs, financial reporting to regulators such as SEC, internal
audit, external auditor relationships, treasury, liquidity, and capital raising
functions and day-to-day management of the finances and financial department of
the Company, and shall perform all duties and responsibilities and have such
powers which are commonly incident to the position of Chief Financial Officer,
including providing required certification of financials pursuant to the
requirements of Sarbanes Oxley as well as any additional responsibilities and
authority as may be from time to time assigned or delegated to him by the CEO or
Board of Directors. Executive shall perform the duties assigned to him to the
best of his ability and in a manner satisfactory to the Company.



1

 

 

1.3 Time and Efforts. Executive shall devote his full business time, efforts,
attention, and energies to the business of the Company and to the performance of
Executive's duties hereunder during the Term (as defined below), and shall not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services,
either directly or indirectly, without the prior written consent of the Company;
provided that, nothing herein shall preclude Executive from (i) continuing to
serve on any board of directors or trustees of any "not for profit"
organization, (ii) being involved in charitable activities, or (iii) managing
his personal and family passive investments; provided, further that, in each
case, and in the aggregate, such activities shall not materially conflict or
interfere with the performance of Executive's duties hereunder or conflict with
his duty of loyalty and/or fiduciary duties owed to the Company.

2. Term

The term of employment under this Agreement shall be for a period of two (2)
years commencing on the Effective Date (the “Term”). Notwithstanding the above,
either party may terminate this Agreement at any time during the Term pursuant
to the applicable provisions of Section 5 of this Agreement.

3. Compensation

As the total consideration for Executive’s services rendered hereunder,
Executive shall be entitled to the following:

3.1 Base Salary. Executive shall be paid an initial annual base salary of One
Hundred Eighty Thousand Dollars ($180,000.00) per year (“Base Salary”) beginning
on the Effective Date of the Agreement and payable in regular installments in
accordance with the customary payroll practices of the Company. Executive’s Base
Salary will be reviewed at least annually by the Company and may be increased at
the discretion of the Company. The Base Salary may not be decreased, except upon
a mutual written agreement between the parties.

3.2 Annual Performance Bonus. In addition to Base Salary, Executive shall be
eligible to receive an annual bonus based upon Executive’s performance for the
preceding fiscal year as measured against certain targets and goals as mutually
established by the parties (the “Annual Performance Bonus”). The Annual
Performance Bonus shall be paid within thirty (30) days of the conclusion of the
bonus period. Executive must be employed on the payment date of the Annual
Performance Bonus in order to be eligible to receive the Annual Performance
Bonus, except as otherwise expressly provided for in this Agreement. The target
for the Annual Performance Bonus amount for 2013 shall be established by the
Board’s Compensation Committee and CEO, and will be communicated to Executive
after his employment has commenced. There is currently no expectation of an
Annual Performance Bonus for 2012.



2

 

 

3.3 Equity Consideration. Effective on December 31, 2012, and at the end of each
successive calendar year on December 31 thereafter, or as soon as reasonably
practicable after each such December 31 (each a “Grant Date”) during the Term of
this Agreement, and as part of the consideration for this Agreement and based on
the achievement of the specific execution of responsibilities and performance of
duties from the immediate prior year as may be determined by the Board, the
Compensation Committee of the Board may grant annually to Executive stock
options with three year vesting, exercisable into shares of common stock of the
Company, with an exercise price per share equal to “Fair Market Value” (as
defined in the Company’s stock incentive plan) on the applicable Grant Date,
which shares shall have a ten year expiration date from the Grant Date and a
cashless exercise feature. Any unvested options will vest upon (i) a Change of
Control as defined in and pursuant to Section 5.2(b) below, or (ii) any
termination of Executive’s employment other than (a) termination by Executive,
(b) termination for Cause as defined in Section 5.1 below, or (c) termination by
the Company pursuant to Section 5.6 below.   In the event that the Executive is
terminated for any reason other than (i) Cause, (ii) death or (iii) disability
or retirement, each Option granted to Executive, to the extent that it is
exercisable at the time of such termination, shall remain exercisable for the 90
day period following such termination, but in no event following the expiration
of its term. In the event of the termination of Executive’s employment for
Cause, each outstanding option granted to Executive shall terminate at the
commencement of business on the date of such termination. In the event that the
Executive’s employment with the Company terminates on account of death,
disability or, with respect to any non-qualified stock option, retirement of
Executive, each option granted that is outstanding and vested as of the date of
such termination shall remain exercisable by Executive (or Executive’s legal
representatives, heirs or legatees) for the one year period following such
termination, but in no event following the expiration of its term. There is no
predetermined option grant for 2012.

 

3.4 Compensation Committee. The Bonus and the Equity Consideration shall be
reviewed by the Compensation Committee of the Company’s Board on an annual basis
and may be revised upon mutual agreement between Company and Executive to set
performance criteria for purposes of compliance with the exemption requirements
of Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”).

 

3.5 Expenses. During employment, Executive is entitled to reimbursement for
reasonable and necessary business expenses incurred by Executive in connection
with the performance of Executive’s duties and pursuant to applicable Company
policy. The Company shall also provide Executive with a laptop computer for use
during Executive’s employment.

3.6 Vacation. Executive shall be entitled to accrue paid vacation each year
pursuant to the terms and provisions of the Company’s vacation leave policies as
in effect from time to time. Although unused vacation may be carried over from
year to year, the maximum cap on accrual shall be equal to 1.5 times the annual
accrual.

3.7 Benefits. Executive shall be entitled to participate in and receive all
benefits made available by the Company to its Executives, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements, including without limitation, medical, dental, vision,
life and disability insurance plans and coverage, and defined benefit, defined
contribution or other 401K program, including all company matching provisions.



3

 

 

4. Proprietary Information

As a condition of this Agreement, Executive shall sign the Employee
Confidentiality and Invention Assignment Agreement as presented by the Company,
and such agreement shall remain in full force and effect as provided therein
even after the termination of this Agreement and the employment relationship.

5. Termination

Executive’s employment shall terminate upon the happening of the following:

5.1 Termination For Cause. The Company may terminate this Agreement for Cause if
the Board of Directors determines that Cause exists. For purposes of this
Agreement, “Cause” shall mean:

(a) A proven act of dishonesty, fraud, embezzlement, or misappropriation of
proprietary information in connection with the Executive’s responsibilities as
an Executive;

(b) Executive’s conviction of, or plea of nolo contendere to, a felony or a
crime involving moral turpitude;

(c) Executive’s willful misconduct in connection with his employment duties that
is detrimental to the Company and which cannot be cured on reasonable notice to
Executive; or

(d) Executive’s habitual failure or refusal to perform his employment duties
under this Agreement if such failure or refusal is not cured by Executive within
twenty (20) days after receiving written notice thereof from the Board of
Directors.

For purposes hereof, no act or failure to act by the Executive shall be
considered ‘willful’ unless done or omitted to be done by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Employer or contrary to a formal resolution of the Board.  

 

5.2 Termination Without Cause.

(a) The Company may terminate this Agreement Without Cause. For purposes of this
Agreement, “Without Cause” shall mean termination by the Company of Executive’s
employment for any reason, other than as specified in Sections 5.1, 5.3 or 5.6
hereof, including any termination Without Cause that occurs within a one (1)
year period after a Change of Control (as defined below) assuming the
termination does not occur during the Initial Employment Period (as defined
below).

(b) “Change of Control” shall mean the occurrence of any one of the following:
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, a subsidiary, an affiliate, or a Company employee benefit plan,
including any trustee of such plan acting as trustee) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of Company’s then outstanding securities; (ii) a sale of
assets involving 50% or more of the fair market value of the assets of Company
as determined in good faith by the Board of Directors of the Company; or (iii)
any merger or reorganization of the Company whether or not another entity is the
survivor, pursuant to which the holders of all the shares of capital stock of
the Company outstanding prior to the transaction hold, as a group, fewer than
50% of the shares of capital stock of the Company outstanding after the
transaction.



4

 

 

(c) The Company may terminate the employment of Executive and all of the
Company’s obligations hereunder at any time during the Term of Employment
“Without Cause” by giving Executive written notice of such termination, to be
effective thirty (30) days following the giving of such written notice, in which
case Executive shall receive the compensation, severance and benefit
continuation required by Section 6.3 below; provided, however, that if Company
terminates Executive’s employment Without Cause at any time within a one (1)
year period after the date of a Change of Control as defined in Section 5.2(b)
above, then Executive shall receive the compensation, severance and benefit
continuation required by Section 6.4 below.

5.3 Termination Due to Disability or Death. Executive’s employment hereunder may
be terminated by the Company as follows:

(a) To the extent permitted by law, upon thirty (30) days’ notice to Executive
in the event that Executive has been unable to perform substantially all of his
duties under this Agreement for an aggregate of 120 days (inclusive of weekends
and holidays) within any 12-month period, as the result of Executive’s
incapacity to perform the essential functions of his job due to a physical or
mental disability and after reasonable accommodation made by the Company, and
within thirty (30) days of receipt of such notice, Executive shall not have
returned to the full-time, continuing performance of his duties hereunder, or

(b) Immediately upon the death of Executive.

5.4 Termination by Executive for Good Reason. Executive may terminate the
Agreement for “Good Reason”. Executive’s termination shall be for “Good Reason”
if Executive provides written notice to the Company of the Good Reason within
ninety (90) days of the event constituting Good Reason, and provides the Company
with a period of thirty (30) days to cure the Good Reason and the Company fails
to cure the Good Reason within that period. For purposes of this Agreement,
“Good Reason” shall mean any of the following events if the event is effected by
the Company or third-parties without Executive’s consent: (i) a reduction of
more than 25% in Executive’s Base Salary or other component of compensation and
benefits, except for changes to the Company’s generally applicable benefit plans
and policies; unless the salary or compensation reduction is part of a general
reduction for all executive employees; (ii) any material diminution of
Executive’s authority, responsibilities, reporting or job duties, or (iii) any
other material breach by the Company of this Agreement. Executive may terminate
his employment at any time for Good Reason as provided in this Section 5.4, in
which case Executive shall receive the compensation, severance and benefit
continuation required by Section 6.3 below; provided, however, that if Executive
terminates his/her employment at any time for Good Reason within a one (1) year
period after the date of a Change of Control as defined in Section 5.2(b) above,
then Executive shall receive the compensation, severance and benefit
continuation required by Section 6.4 below.



5

 

 

5.5 Voluntary Termination. Executive’s employment hereunder may be terminated by
Executive for any reason (other than by Termination Due to Disability or Death
or for Good Reason) upon Executive providing Company with thirty (30) days’
notice of Executive’s voluntary termination.

 

5.6 Termination During Initial Employment Period. The Company may terminate the
employment of Executive and all of the Company’s obligations hereunder at any
time during the 180 days (and including the 180th day) following the Effective
Date (the “Initial Employment Period”) by giving Executive written notice of
such termination, to be effective immediately upon the giving of such written
notice, in which case Executive shall receive the compensation, severance and
benefit continuation required by Section 6.1 below. This Section 5.6 shall apply
even if there is a Change of Control during the Initial Employment Period.

 

6. Effect of Termination

 

6.1 Termination For Cause, Voluntary Termination or Termination During Initial
Employment Period. In the event that Executive’s employment is terminated
pursuant to Sections 5.1, 5.5 or 5.6 above:

 

(a) The Company shall pay to Executive, or his representatives, on the date of
termination of employment (the “Termination Date”) only that portion of the Base
Salary provided in Section 3.1 that has been earned to the Termination Date, and
any accrued but unpaid Vacation pay provided in Section 3.5, and any expense
reimbursements due and owing to Executive as of the Termination Date; and

(b) Executive shall not be entitled to (i) any other salary or compensation,
(ii) the Annual Performance Bonus pursuant to Section 3.2, (iii) any Equity
Consideration pursuant to Section 3.3, nor (iv) any Benefits pursuant to Section
3.6, except for benefit continuation under COBRA or similar state or federal
legislation.

6.2 Termination Due to Disability or Death. In the event Executive’s employment
is terminated pursuant to Section 5.3 above, the Company shall pay to Executive,
or his representatives, all of the following:

(a) The payments, if any, referred to in Section 6.1(a) above as of the
Termination Date; and

(b) An amount equal to the six months (6) of targeted Annual Performance Bonus
referenced in Section 3.2 above for the calendar year in which the Termination
Date occurs, less applicable statutory deductions and tax withholdings, to be
paid within thirty (30) days of the Termination Date; and

(c) For a Termination Due to Disability only, and provided that Executive signs
a binding release of all claims relating to his employment in the standard form
then being used by the Company at the time, then the Company shall continue to
pay Executive a severance package equal to six (6) months of Executive’s Base
Salary at the time of termination. This severance amount shall be paid to
Executive in equal regular installments over the six (6) month period pursuant
to the Company’s regular payroll periods, less applicable statutory deductions
and tax withholdings. The first installment shall be paid to Executive on the
first payroll period after the Termination Date once the release becomes
effective; and



6

 

 

(d) If Executive elects benefit continuation under COBRA or similar state or
federal legislation for the available Benefits provided in Section 3.6, Company
shall pay or reimburse the COBRA premiums for a period of up to six (6) months
commencing on the Termination Date, provided that Executive remains eligible for
COBRA continuation coverage.

6.3 Termination Without Cause or for Good Reason. In the event Executive’s
employment is terminated pursuant to Sections 5.2 or 5.4 above at anytime in
which there has not been a qualifying Change of Control termination, the Company
shall pay Executive on the Termination Date the payments referred to in Section
6.1(a) above, and provided that within sixty (60) days of the Termination Date,
Executive signs a binding release of all claims relating to his employment in
the standard form then being used by the Company at the time, Executive shall
also receive all of the following:

(a) A severance package equal to six (6) months of Executive’s Base Salary at
the time of termination. This severance amount shall be paid to Executive in
equal regular installments over the six (6) month period pursuant to the
Company’s regular payroll periods, less applicable statutory deductions and tax
withholdings. The first installment shall be paid to Executive on the first
payroll period after the Termination Date once the release becomes effective;
and

(b) A pro rata amount of the Annual Performance Bonus referenced in Section 3.2
above for the calendar year in which the Termination Date occurs, less
applicable statutory deductions and tax withholdings, based on the achievement
of any applicable performance terms or goals for the year and to be paid at the
same time such Annual Bonus would have been payable under Section 3.2 if
Executive had remained employed with the Company; and

(c) If Executive elects benefit continuation under COBRA or similar state or
federal legislation for the available Benefits provided in Section 3.6, Company
shall pay or reimburse the COBRA premiums for a period of up to six (6) months
commencing on the Termination Date, provided that Executive remains eligible for
COBRA continuation.

6.4 Termination Without Cause or for Good Reason After a Change of Control. In
the event Executive’s employment is terminated pursuant to Sections 5.2 or 5.4
above within the qualifying one (1) year period after a Change of Control, the
Company shall pay Executive on the date of Termination the payments referred to
in Section 6.1(a) above, and provided that, within sixty (60) days of the
Termination Date, Executive signs a binding release of all claims relating to
his employment in the standard form then being used by the Company at the time,
Executive shall also receive all of the following:



7

 

 

(a) A severance package equal to twelve (12) months of Executive’s Base Salary
at the time of termination. This severance amount shall be paid to Executive in
equal regular installments over a twelve (12) month period pursuant to the
Company’s regular payroll periods, less applicable statutory deductions and tax
withholdings. The first installment shall be paid to Executive on the first
payroll period after the Termination Date once the release becomes effective;
and

(b) An amount equal to the full year targeted Annual Performance Bonus
referenced in Section 3.2 above for the calendar year in which the Termination
Date occurs, less applicable statutory deductions and tax withholdings, to be
paid within thirty (30) days of the Termination Date; and

(c) If Executive elects benefit continuation under COBRA or similar state or
federal legislation for the available Benefits provided in Section 3.6, Company
shall pay or reimburse the COBRA premiums for a period of up to twelve (12)
months commencing on the Termination Date, provided that Executive remains
eligible for COBRA continuation; and

(d) Executive shall also be entitled to full vesting of all stock, options,
incentive or performance share awards, and shall be free from all lock-ups or
contractual restrictions on the free sale of shares that are subject to waiver
solely by the Company, and shall have four months (4) within which to sell or
exercise awards, shares or options (subject to expiration of the applicable term
for any options), but Executive shall not be released from the black-out periods
for the next financial reporting quarter following the Termination Date or
Securities and Exchange Act of 1934 trading obligations typically required for
an executive in this position.

NOTWITHSTANDING THE PROVISIONS SET FORTH ABOVE, IF EXECUTIVE’S EMPLOYMENT,
TITLE, RESPONSIBILITY OR ROLE IS CHANGED AS A RESULT OF A CHANGE OF CONTROL
(INCLUDING ANY MERGER, ACQUISITION, BUSINESS COMBINATION OR JOINT OPERATING
AGREEMENT) WITH ANY THIRD PARTY COMPANY THAT OCCURS WITHIN FOURTEEN MONTHS (14)
OF SIGNING OF THIS AGREEMENT, AND EXECUTIVE ASSUMES A NEW ROLE DIFFERENT THAN
HIS CURRENT POSITION OF CFO, THEN THE PROVISIONS OF SECTION 5.4(ii) AND 5.4(iii)
ABOVE SHALL NOT APPLY AS A BASIS FOR EXECUTIVE TO ASSERT A TERMINATION FOR GOOD
REASON, AND EXECUTIVE SHALL NOT BE ENTITLED TO THE BENEFITS OF THIS SECTION 6.4.

7. Assignment

This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to any affiliate of the Company or any person
or entity that assumes the ownership and control of the business of the Company.
This Agreement shall inure to the benefit of and shall be binding upon the
Company, its successors and assigns.



8

 

 

8. Severability

Should any term, provision, covenant or condition of this Agreement be held to
be void or invalid, the same shall not affect any other term, provision,
covenant or condition of this Agreement, but such remainder shall continue in
full force and effect as though each such voided term, provision, covenant or
condition is not contained herein.

9. Governing Law and Submission to Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of California applicable to contracts made and to be carried out in
California. Subject to the Binding Arbitration provision of this Agreement as
set forth below, and without in any way limiting the applicability of binding
arbitration, each of the parties submits to the exclusive jurisdiction of any
state or federal court sitting in Los Angeles County, California in any action
or proceeding arising out of or relating to this Agreement and further agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court to the extent that any court proceeding is
necessary in connection with the Binding Arbitration provision below, and
further agrees not to bring any action or proceeding arising out of or relating
to this Agreement in any other court. Each of the parties agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner so provided by law.

10. Binding Arbitration

Any and all disputes which involve or relate in any way to this Agreement and/or
to Executive’s employment or termination of employment with the Company, whether
initiated by Executive or by the Company and whether based on contract, tort,
statute, or common law, shall be submitted to and resolved by final and binding
arbitration as the exclusive method for resolving all such disputes. The
arbitration shall be private and confidential and conducted in Los Angeles,
California pursuant to the Federal Arbitration Act and applicable California
law, and pursuant to the applicable rules of the American Arbitration
Association (“AAA”) relating to employment disputes, unless the parties
otherwise mutually agree to modify the AAA Rules. A copy of the AAA Employment
Rules are available for review at www.adr.org/employment and are incorporated
herein by reference.

The party demanding arbitration shall submit a written claim to the other party,
setting out the basis of the claim or claims, within the time period of any
applicable statute of limitations relating to such claim(s). If the parties
cannot mutually agree upon an Arbitrator, then the parties shall select a
neutral Arbitrator through the procedures established by the AAA. The Arbitrator
shall have the powers provided under the California Code of Civil Procedure
relating to the arbitration of disputes, except as expressly limited or
otherwise provided in this Agreement. The parties shall have the right to
reasonable discovery as mutually agreed or as determined by the Arbitrator,
including at least one deposition each, it being the goal of the parties to
resolve any disputes as expeditiously and economically as reasonably
practicable. The parties agree to equally share in the payment of the
administration costs of the AAA arbitration, including payment of the fees for
the Arbitrator, and any other costs directly related to the administration of
the arbitration. The parties shall otherwise be responsible for their own
respective costs and attorneys fees relating to the dispute, such as deposition
costs, expert witnesses and similar expenses, except as otherwise provided in
this Agreement to the prevailing party.



9

 

 

The Arbitrator may award, if properly proven, any damages or remedy that a party
could recover in a civil litigation, and shall award costs and reasonable
attorneys fees to the prevailing party as provided by law. The award of the
Arbitrator shall be issued in writing, setting forth the basis for the decision,
and shall be binding on the parties to the fullest extent permitted by law,
subject to any limited statutory right to appeal as provided by law. Judgment
upon the award of the Arbitrator may be entered in any court having proper
jurisdiction and enforced as provided by law.

This agreement to arbitrate is freely negotiated between Executive and the
Company and is mutually entered into between the parties. Each party understands
and agrees that they are giving up certain rights otherwise afforded to them by
civil court actions, including but not limited to the right to a jury trial;
provided, however, that either party may seek provisional remedies in a court of
competent jurisdiction as provided pursuant to applicable law.

11. Captions

The Section captions herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.

12. Compliance with IRC Section 409A

Notwithstanding anything herein to the contrary, (i) if at the time of
Executive's termination of employment with the Company Executive is a "specified
employee" as defined in Section 409A of the Code, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six (6) months following
Executive's termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code) and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that does not cause such an accelerated or
additional tax. In the event that payments under this Agreement are deferred
pursuant to this Section 12 in order to prevent any accelerated tax or
additional tax under Section 409A of the Code, then such payments shall be paid
at the time specified under this Section 12 without any interest thereon. The
Company shall consult with Executive in good faith regarding the implementation
of this Section 12; provided that neither the Company nor any of its employees
or representatives shall have any liability to Executive with respect thereto.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a "Separation from
Service" within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a "resignation," "termination,"
"termination of employment" or like terms shall mean Separation from Service.
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be designated as a "separate payment" within the meaning of the Section
409A of the Code. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a "deferral of compensation" within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (y) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit



10

 

 

13. Entire Agreement

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth otherwise herein. In this regard, each of the parties
represents and warrants to the other party that such party is not relying on any
promises or representations that do not appear in writing herein. This Agreement
supersedes and replaces any prior agreements that Executive had with the
Company. Each of the parties further agrees and understands that this Agreement
can be amended or modified only by a written agreement signed by all parties.

14. Notice

All notices and other communications under this Agreement shall be in writing
and mailed, telegraphed, telecopied, or delivered by hand (by a party or a
recognized courier service) to the other party at the following address (or to
such other address as such party may have specified by notice given to the other
party pursuant to this provision):

If to the Company:

Emmaus Life Sciences, Inc.

207255 Western Ave., Suite 136

Torrance, CA 90501

 

If to Executive:

Peter B. Ludlum

At current home address on file with the Company



11

 

 

15. Attorney’s Fees

In the event that any party shall bring an action or proceeding in connection
with the performance, breach or interpretation of this Agreement, then the
prevailing party in any such action or proceeding, as determined by the
arbitrator, court or other body having jurisdiction, shall be entitled to
recover from the losing party all reasonable costs and expenses of such action
or proceeding, including reasonable attorneys’ fees, court costs, costs of
investigation, expert witness fees and other costs reasonably related to such
action or proceeding.

EXECUTIVE HAS BEEN ADVISED THAT HE SHOULD SEEK INDEPENDENT REVIEW AND ADVICE
FROM COUNSEL AND TAX ADVISORS AS TO THE SCOPE AND POTENTIAL TAXES WHICH COULD
ARISE FROM THE AGREEMENT

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

    “COMPANY”    

 

EMMAUS LIFE SCIENCES, INC.,

a Delaware corporation

        By:

/s/ Yutaka Niihara

    Yutaka Niihara, MD, MPH Chief Executive Officer               and          
  “EXECUTIVE”         By:

/s/ Peter Ludlum

    Peter B. Ludlum, CMA, MBA            

 

 

